STEPHENSON, Justice,
concurring.
I concur with that portion of the majority opinion which holds that the Presidential Search Committee is a public agency.
I think I concur with the remainder of the opinion, although it is not clear what it does. The difficulty is that this part of the opinion does not discuss the issue in the case that was briefed and argued before this court. This portion of the opinion is a *887generalized discussion of the Open Meetings Act.
The issue, as briefed and argued before the court, after disposing of the public agency question, was whether the Committee could close discussions about qualifications for a new president of the University of Kentucky. I am perfectly willing to say that if the Committee conducts a separate discussion about qualifications it cannot be a closed session.
There is nothing to suggest here that such a discussion took place outside of the discussion about applicants for the position which, it is conceded, could be closed. Just how it could be determined when only qualifications were discussed is not clear even if such separate discussions took place. Other than this issue, the Committee would have no business other than discussing applicants and their resumes. We have here a theory of law without practical application.
I would reverse only that portion of the judgment of the trial court that held the Search Committee was not a public agency.